         Case 1:16-cv-01534-JEB Document 408 Filed 03/25/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE; YANKTON
SIOUX TRIBE; ROBERT FLYING HAWK;
OGLALA SIOUX TRIBE,

               Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE; SARA
JUMPING EAGLE ET AL.,

               Plaintiff-Intervenors,
                                                     Case No: 1:16-cv-1534-JEB
v.                                                   (and Consolidated Case Nos. 16-cv-1796 and
                                                     17-cv-267)
U.S. ARMY CORPS OF ENGINEERS,

               Defendant-Cross Defendant,

       and

DAKOTA ACCESS, LLC,

               Defendant-Intervenor-Cross
               Claimant.


                        NOTICE OF WITHDRAWAL OF COUNSEL

       Pursuant to LCvR 83.6(b), undersigned counsel, Alan M. Glen, hereby withdraws his

appearance in this action as pro hac vice counsel for Intervenor Defendant Dakota Access, LLC

(“Dakota Access”). Dakota Access moved for admission and appearance of counsel, Docket No.

23, and this Court granted the motion by minute order on August 19, 2016. Accordingly, Dakota

Access has no further need for pro hac vice representation by counsel in this matter.

       The declaration of Kimberly H. Caine, counsel of record for Dakota Access, indicating

the consent of Dakota Access to the withdrawal of Alan M. Glen is attached to this notice.
        Case 1:16-cv-01534-JEB Document 408 Filed 03/25/19 Page 2 of 3



Dated: March 25, 2019            Respectfully submitted,


                                 /s/ Alan M. Glen
                                 Alan M. Glen, TX SBN 08250100
                                 Admitted Pro Hac Vice
                                 Nossaman LLP
                                 816 Congress Avenue, Suite 970
                                 Austin, TX 78701
                                 Telephone: 512.813.7973
                                 Facsimile: 512.651.0670
                                 Email: aglen@nossaman.com

                                 Counsel for Dakota Access, LLC




                                    2
        Case 1:16-cv-01534-JEB Document 408 Filed 03/25/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 25th day of March, 2019, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                        /s/ Alan M. Glen
                                        Alan M. Glen, TX SBN 08250100
                                        Admitted Pro Hac Vice
                                        Nossaman LLP
                                        816 Congress Avenue, Suite 970
                                        Austin, TX 78701
                                        Telephone: 512.813.7973
                                        Facsimile: 512.651.0670
                                        Email: aglen@nossaman.com

                                        Counsel for Dakota Access, LLC




                                            3
Case 1:16-cv-01534-JEB Document 408-1 Filed 03/25/19 Page 1 of 1
